Case 21-11750-mdc           Doc 148-1 Filed 08/26/21 Entered 08/26/21 14:54:50               Desc
                              Certificate of Service Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                            CHAPTER 11

MIDNIGHT MADNESS DISTILLING, LLC                  CASE NO. 21-11750 (MDC)




                                 CERTIFICATE OF SERVICE

         It is hereby certified that on the 26th day of August, 2021, a true and correct copy of the

Application for an Order Authorizing Debtor to Employ Whisman Giordano & Associates, LLC

as Accountant, was served by United States Mail, postage prepaid, first class delivery, upon the

parties on the attached list.



                                              Jennifer Vagnozzi
                                              Jennifer Vagnozzi, Paralegal




8438846 v1
             Case 21-11750-mdc     Doc 148-1 Filed 08/26/21 Entered 08/26/21 14:54:50           Desc
                                     Certificate of Service Page 2 of 5
                                                  SERVICE LIST
Bergey's Commercial Tire Centers     Blank Rome                          Polebridge
3161 Penn Avenue                     501 Grant Street                    118 N. Main Street
Hatfield, PA 19440                   Union Trust Building                Trumbauersville, PA 18970
                                     Suite 850
                                     Pittsburgh, PA 15219
Betsy Moyer Taxes                    Norris McLaughlin                   Toyota Industries Commercial Finance
105 Chestnut Drive                   515 West Hamilton Street            1999 Bryan Street
Quakertown, PA 18951                 Suite 502                           Suite 900
                                     Allentown, PA 18101                 Dallas, TX 75201


Dutch Valley Food Dist               Iron Heart Canning Company, LLC     Vanguard/Ascensus
P.O. Box 465                         7130 Golden Ring Road               P.O. Box 28067
Myerstown, PA 17067                  Essex, MD 21221                     New York, NY 10087



First Western Bank & Trust           Merican Mule LLC                    Jennifer L. Maleski, Esquire
100 Prairie Center Drive             150 The Promenade North, Unit 425   Dilworth Paxson
Eden Prairie, MN 55344               Long Beach, CA 90802                1500 Market Street, Suite 3500E
                                                                         Philadelphia, PA 19102


Isuzu Finance of America             OK Kosher Certification             Office of Chief Counsel
2500 Westchester Avenue              391 Troy Avenue                     Pennsylvania Liquor Control Board
Suite 312                            Brooklyn, NY 11213                  401 Northwest Office Building
Purchase, NY 10577-2578                                                  Harrisburg, PA 17124-0001


Landis Pallet & Box Co Inc.          PNC Equipment Finance               PNC Bank NA
P.O. Box 126                         995 Dalton Avenue                   500 First Avenue
East Greenville, PA 18041            Cincinnati, OH 45203-1101           Pittsburgh, PA 15219



Mike Boyer                           The Cincinnati Insurance Company    Soiree Partners
4406 Lowell Road                     P.O. Box 3496                       3401 Liberty Avenue
Wilmington, DE 19802                 Allentown, PA 18106                 Pittsburgh, PA 15201-1322



NIC                                  Kevin P. Callahan, Esquire          Matthew Hamermesch, Esquire
609 E. King Street                   Office of the U.S. Trustee          Hangley Aronshick Segal Pudlin Schiller
P.O. Box 1985                        Custom House                        One Logan Squire
York, PA 17403                       200 Chestnut Street, Suite 500      18th & Cherry Streets, 27th Floor
                                     Philadelphia, PA 19106              Philadelphia, PA 19103-6933

Berks Plant Design & Maintenance     Ore Rentals                         American Express
150 Birch Hill Road                  699 N West End                      P.O. Box 650448
Shoemakersville, PA 19555            Quakertown, PA 18951                Dallas, TX 75265




8443917 v1
             Case 21-11750-mdc     Doc 148-1 Filed 08/26/21 Entered 08/26/21 14:54:50           Desc
                                     Certificate of Service Page 3 of 5
                                                  SERVICE LIST
Department of the Treasury           Grain Processing Corp              Nationwide
1500 Pennsylvania Avenue, NW         250 Technology Drive W             P.O. Box 742522
Washington, DC 20220                 Clearfield, PA 16830               Cincinnati, Ohio 45274-2522



American Supply Company              Ronald Frank                       Anthony Lorubbio
2411 N. American Street              1675 Glouchester Court             3014 Franklin Blvd
Philadelphia, PA 19133               Sewickley, PA 15143                Upper Unit
                                                                        Cleveland, OH 44113


D.J. Whelan & Co.                    Utica National Insurance           Andrew W. Bonekemper, Equire
100 S. Summit Street                 180 Genesee Street                 Fox Rothschild, LLP
Detroit, MI 48209                    New Hartford, NY 13413             10 Sentry Parkway, Suite 200
                                                                        P.O. Box 3001
                                                                        Blue Bell, PA 19422-3001
Express Employment Professionals     Pennsylvania Treasury Department   Albatrans, Inc.
106 Centre Boulevard                 613 North Street                   149-10 183rd Street
Suite 1                              Harrisburg, PA 17120               Jamaica, NY 11413
Marlton, NJ 08053


McMaster-Carr Supply Co              Agtech VI, LLC                     BDS Souderton
P.O. Box 5285                        c/o XO Energy                      3443 Bethlehem Pike
Princeton, NJ 08543-5282             6501 Red Hook Plaza, Suite 201     Souderton, PA 18964
                                     St. Thomas, VI 00802


Trout Brothers                       Bouder Mechanical Services, Inc.   Classic Services, Inc.
164 Badman Road                      1930 N Eden Road                   248 W Broad Street
Green Lane PA 18054                  Lancaster, PA 17601                Quakertown, PA 18951



Aftek, Inc.                          ETOH Worldwide LLC                 Good Plumbing, Heating, A/C, Inc.
740 Driving Park Avenue              c/o XO Energy                      737 Hagey Center Dr. d
Rochester, NY 14613-0000             6501 Red Hook Plaza, Suite 201     Souderton, PA 18964
                                     St. Thomas, VI 00802


Berkley Insurance Co.                Hoover Materials Handling Group    KorPack
475 Steamboat Road                   33 W Higgins Road, Ste 3000        290 Madsen Dr #101
Floor 1                              South Barrington, IL 60010         Bloomingdale, IL 60108
Greenwich, CT 06830


Devault Refrigeration                Technical Beverage Services        LANE IP LIMITED
731 Wambold Road                     120 Leesburg Road                  The Forum, St. Paul’s
Souderton, PA 18964                  Telford, TN 37690                  33 Gutter Lane
                                                                        London
                                                                        EC2V 8AS




8443917 v1
             Case 21-11750-mdc       Doc 148-1 Filed 08/26/21 Entered 08/26/21 14:54:50                       Desc
                                       Certificate of Service Page 4 of 5
                                                     SERVICE LIST
McCallion Staffing Specialists           NYCO Corporation                             PennyPower
601 A Bethlehem Pike                     1073 S County Line Road #B                   202 S 3rd Street
Montgomeryville, PA 18936                Souderton, PA 18964                          Coopersburg, PA 18036



The Cincinnati Insurance Company         Sunteck                                       Berlin Packaging, LLC
334 Jefferson Ct.                        125 Sunteck Lane                             525 West Monroe Street
Trappe, PA 19426                         Cresco, PA 18326                             14th Floor
                                                                                      Chicago, IL 60661-0000


Foodarom                                 Michael G. Menkowitz, Esq.                   Brian A. Berkley, Esq
5525 West 1730 South                     Fox Rothschild, LLP                          Fox Rothschild, LLP
Suite 202                                2000 Market Street, 20th Floor               10 Sentry Parkway, Suite 200
Salt Lake City, UT 84104-0000            Philadelphia, PA 19103                       P.O. Box 3001
                                                                                      Blue Bell, PA 19422-3001
Jeffrey Kurtzman, Esquire                Attn: Ally Bank Department                   ACCU Staffing SVCS
Kurtzman/Steady, LLC                     AIS Portfolio Services, LP                   308 W. Main Street
101 N. Washington Ave., Suite 4A         Account:XXXXXXXXX8513                        Lansdale, PA 19446
Margate, NJ 08403                        4515 N. Santa Fe Ave., Dept. APS
                                         Oklahoma City, OK 73118
Catskill Marketing, LLC                  Greenwood                                    Labelworx
10 North Street                          6280 W. Howard Street                        51 Runway Road
Middletown, NY 10940                     Niles, IL 60714                              Levittown, PA 19057



O-1 Packaging Solutions, LLC             Roberts Oxygen Company                       Uline Ship Supply
One Michael Owens Way Plaza 2            614 Westtown Road #C                         700 Uline Way
Perrysburg, OH 43551                     West Chester, PA 19382                       Allentown, PA 18106



UPS                                      Dennis A. Dressler                           Dennis A. Dressler
258 N. West End Blvd.                    Counsel for Isuzu Finance of America, Inc.   Counsel for Tokyo Century (USA), Inc.
Quakertown, PA 18951                     Dressler & Peters, LLC                       Dressler & Peters, LLC
                                         70 W. Hubbard Street, Ste 200                70 W. Hubbard Street, Ste 200
                                         Chicago, IL 60654                            Chicago, IL 60654

Finland Leasing Co. Inc.                 Megan N. Harper, Esquire                     Commonwealth of Pennsylvania
P.O. Box 116                             City of Philadelphia Law Department          Department of Labor and Industry
Quakertown, PA 18951-0116                Municipal Services Building                  Collections Support Unit
                                         1401 JFK Blvd, 5th Floor                     651 Boas Street, Room 925
                                         Philadelphia, PA 19102-1595                  Harrisburg, PA 17121

Carol E. Momjian, Senior Deputy Atty     PA Department of Revenue                     Office of the Secretary of State
Commonwealth of Pennsylvania Office at   PO BOX 280427.                               302 North Office Building,
Attorney General -The Phoenix Building   HARRISBURG PA 17128-0427                     401 North Street
1600 Arch Street, Suite 300                                                           Harrisburg, PA 17120
Philadelphia, PA 19103




8443917 v1
             Case 21-11750-mdc   Doc 148-1 Filed 08/26/21 Entered 08/26/21 14:54:50      Desc
                                   Certificate of Service Page 5 of 5
                                                SERVICE LIST
McMaster-Carr                       Paccar Financial                 Wm. F. Comly & Son, Inc.
P.O. Box 7690                      240 Gibraltar Road, Suite 120    1746 Winchester Road
Chicago, IL 60680                  Horsham, PA 19044                Bensalem, PA 19020-4542



Milford Business Centre LP         Joel L. Perrell, Jr., Esquire
2500 Milford Square Pike           Miles & Stockbridge, P.C.
Quakertown, PA 18951               100 Light Street, 10th Floor
                                   Baltimore, Maryland 21202




8443917 v1
